Citation Nr: 0622917	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-43 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. J. Kramer, Law Clerk


INTRODUCTION

 The appellant had active military service from November 1962 
to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 rating decision in which the 
RO denied service connection for bilateral hearing loss.  The 
appellant filed a notice of disagreement (NOD) in September 
2004 and the RO issued a Statement of the Case (SOC) in 
October 2004.  The appellant filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in December 2004.  

In August 2005, the appellant and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fully 
adjudicate the claim on appeal has been accomplished.

2.  While in service, the appellant was diagnosed with otitis 
media of the right ear and also likely experienced 
significant noise exposure as a result of his work as a radio 
operator.

3.  The appellant has a current bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

4.  The most probative opinion on the question of medical 
nexus between current hearing loss disability and service 
indicates that much of the veteran's hearing loss resulted 
from military noise exposure.



CONCLUSION OF LAW

With resolution of all reasonable doubt in the appellant's 
favor, the criteria for service connection for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 11131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as a duty to notify a claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the claim on appeal, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.




II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).  

For purposes of applying the laws administered by VA, 
impaired hearing will be recognized as a disability when the 
auditory threshold in any of the frequencies 500, 1000, 3000, 
4000, Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

The appellant's service records show that during active duty, 
his military occupational specialties included airborne radio 
operator and radio operations supervisor, which he has 
indicated resulted in significant noise exposure.  The 
veteran also has testified that he experienced to acoustic 
trauma while flying missions in Vietnam.]  

The report of the appellant's entrance examination in 1962 
reflects normal hearing.  Service medical records show that 
the appellant was diagnosed with otitis media of the right 
ear in December 1967 which led to a medical recommendation 
rendering him incapable of flying for portions of December 
1967 and January 1968.  These records do not reflect an 
explicit diagnosis of hearing loss during the appellant's 
service.  However, the appellant's annual flying examination 
in March 1969 and discharge medical examination in August 
1974 appear to show mild decrease in hearing acuity.

The Board notes that the absence of in-service evidence of 
hearing loss is not fatal to a claim for service connection 
for such condition.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Post service records in this case include a May 2003 private 
audiological evaluation report and a June 2003 physician's 
statement indicating that the appellant has been diagnosed 
with bilateral, moderate-to-severe, near flat line 
sensorineural hearing loss (SNHL).  The report of a December 
2003 VA audiological evaluation reflects a diagnosis of mild 
sloping to moderately severe SNHL, bilaterally.  Both reports 
include audiometry test results indicating that the appellant 
had auditory thresholds of 40 decibels or greater in the 
frequencies 3000, 4000 and 8000 Hertz, as well as he 
audiometric evaluations showed that the appellant had 
auditory thresholds greater than 26 decibels at three or more 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  
Thus, the record clearly shows that the appellant currently 
has hearing loss to an extent recognized as a disability for 
VA purposes. 

As noted above, the appellant's service medical records 
include no specific evidence of any significant noise 
exposure or participation in a hearing conservation program.  
However, service records document that the appellant worked 
as an airborne radio operator and the appellant has testified 
that this work involved prolonged exposure to airplane noise 
and explosions amplified by audio activated sensors.  The 
appellant also testified that he ruptured an ear drum in 
service during a rapid descent.  This is consistent with the 
December 1967 diagnosis of otitis media noted in the service 
medical records.  As such work likely involved noise 
exposure, the Board accepts the appellant's assertions of in-
service noise exposure as credible and consistent with the 
circumstances of his military service.

Accordingly, the remaining question is whether the 
appellant's current disability is medically related to his 
military service-specifically, the claimed in-service noise 
exposure.  The record includes a June 2003 letter in which 
the appellant's private physician opined that much of the 
appellant's bilateral hearing loss was related to his noise 
exposure in the military. Conversely a December 2003 VA 
audiological evaluation report states that the appellant's 
hearing loss is less than likely due to military service.  In 
this case, the Board finds that the June 2003 opinion by the 
private physician on the question of medical etiology of 
hearing loss is more probative than the opinion of an 
audiologist without medical credentials.

As such, the Board finds that the June 2003 private 
physician's opinion constitutes the most probative 
(persuasive) evidence on the question of medical etiology of 
bilateral hearing loss.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  While 
the examiner opined only that "much" of the veteran's 
hearing loss was related to in-service noise exposure, and 
acknowledged the possibility that heredity may be a factor in 
the veteran's hearing, the opinion, as a whole, tends to 
support the claim for service connection.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of the foregoing, and resolving reasonable doubt in 
the appellant's favor on the questions of in-service injury 
(noise exposure) and medical nexus, the Board finds that 
service connection for bilateral hearing loss is warranted.





ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


